 SANTEE RIVER WOOL COMBING CO.SanteeRiverWool Combing Company,Inc.andTextileWorkers Union of America,AFL-CIO.Case 11-CA-6071October 28, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDPENELLOUpon a charge filed on April 10, 1975, by TextileWorkers Union of America, AFL-CIO, herein calledthe Union, and duly served on Santee River WoolCombing Company, Inc., herein called the Respon-dent, the General Counsel of the National LaborRelationsBoard,by the Regional Director forRegion 11,issued a complaint on May 29, 1975,againstRespondent, alleging that Respondent hadengaged inand was engaging in unfair laborpracticesaffecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaintallegesin substance that on May 10; 1974,following a Board election in Case 11-RC-3575, theUnion was duly certified as the exclusive collective-bargainingrepresentative of Respondent's employeesin the unit found appropriate;' and that, since on orabout October 18, 1974, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining' representative by unilaterally,and without prior notification to or consultation withthe Union, laying off or terminating employees. OnJune 4, 1975, Respondent filed its answer to thecomplaintadmitting in part, and denying in part, theallegationsin the complaint.On June 19, 1975,counselfor the General Counselfiled directly with the Board a Motion for SummaryJudgment.Subsequently, on July 3, 1975, the Boardissued anorder transferring the proceeding to theBoard anda Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe',granted.Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the1 ^ Official notice is taken of the record in the representation proceeding,Case 11-RC-3575,as the term"record"isdefined in Sees.102.68 and102.69(g) of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C A. 4,1968);GoldenAge Beverage Co.,167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969);Iritertype Co. v Penello,''269F.Supp. 573 (D C. Va., 1967);221 NLRB No. 20129NationalLabor 'Relations Board has delegated itsauthorityin this proceeding to a three-member panel.Upon the entirerecord in this proceeding,, theBoard makes the following:-Ruling on the Motion for Summary JudgmentIn'its answer to the complaint and response to theNotice To Show Cause, Respondent in effect admitsthe underlying representation case proceedings butdenies the validity of the certification, and withrespect to the alleged violation of Section 8(a)(5) ofthe Act admits the unilateral layoffs but contends ithad no duty to bargain regarding said layoffs.Respondent further contends that a hearing shouldbe held and asks that proceedings in this case bestayed pending determination of its obligation tobargain by the Fourth Circuit Court of Appeals.On June 26, 1975, the Board issued a Decision andOrder 2 in Case 1 l-CA-6036 in which Respondentwas ordered to bargain with the Union based on theBoard's review of the same representation case nowraised by Respondent here as having resulted in aninvalid certification. As in that case, we now fmd thatRespondent is attempting to raise and relitigateissues already litigated and determined and this itmay not do.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior, representation proceeding, and the Respondentdoes not offer to adduce'' at 'a hearing any newlydiscovered or previously unavailable' evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore fmd that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. `Respondent, in its answer, admits the unilaterallayoffs of the employees named in the complaint. Inview of this admission, Respondent's -request for ahearing is denied as there is no factual issue beforetheBoard necessitating a hearing. Respondent'smotions for summary judgment in its behalf anddismissal of the complaint are denied as RespondentFollett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA2 218 NLRB No. 138.3SeePittsburgh Plate GlassCo. v. N.LRB.,313 U.S. 146, 162(1941);Rules and Regulations of the Board, Sees102.67(f) and 102.69(c). 130DECISIONSOF NATIONAL LABORRELATIONS BOARDhas a duty 'to give notice to and, bargain with theUnion concerning layoffs, and there is no questionRespondent failed to do so.4 Finally, Respondent'smotion to stay proceedings in this case, pending,anappeal of the Board's Decision and Order previouslyreferred to" above, is denied as the pendency ofcollateraltigation does not suspend the duty tobargain under. Section 8(a)(5).5 We shall, according-ly, grant the Motion for Summary. Judgment.On the basis of the entire record, .the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THERESPONDENT2.The certificationOn October 12 and 13, 1972, a majority of theemployees of Respondent in said unit, in a secretballot election conducted under the supervision ofthe Regional Director for Region 11, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-barainingrepresentative of the employees in said unit o'n'May10,1974,and the Union continues to be suchexclusiverepresentativewithin themeaning ofSection 9(a) of the Act.B.The Respondent's Refusal To .BargainSanteeRiverWool Combing Company, Inc., isnow, and has been at'all times material herein, aSouth Carolina corporation engaged in the manufac-ture of-=textiles at its plant located in Jamestown,South Carolina, the only plant involved in theseproceedings. During the past 12 months, a represent-ative period, Respondent received goods and rawmaterials from points outside the State of SouthCarolina valued in excess of $50,000 and, during thesame 12-month period, Respondent caused to beshipped directly to points outside-the State of SouthCarolina products valued in excess of $50,000.We find, on. the basis of the foregoing,, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II:THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO, is alabor organization within themeaning of Section 2(5)of the Act.III.THEUNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing, purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees em-ployed by the Employer at its Jamestown, SouthCarolina,-, plant, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.4Keystone Casing Supply, Inc,196 NLRB 920 (1972).Since on or about October 18, 1974, and continuingat all times thereafter-lo date, the Respondent has'refused, and 'continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit by unilaterally, and without prior notification toor consultationwith the - Union, laying, off orterminating °employees.Accordingly, we find that the Respondent has,since October 18, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON- COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above,, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the,several States andtend to lead to labor disputes burdening andobstructing commerce, and the free flow of com-merce.V. THE REMEDY ,Having found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and, toremedy Respondent's unilateral action with respectto the layoffs of its employees, we shall orderRespondent, upon request, to bargain collectivelywith the Union in good faith, including bargainingconcerning layoffs and, if any understanding is5Porta-Kamp Manufacturing Company, Inc.,189 NLRB 899 (1971). SANTEE RIVER WOOL COMBING CO.reached, embody such understanding in a signedagreement.We shall also order Respondent to recallto their former jobs the employees who were laid offwithout prior notification to or consultation with theUnion or, if such jobs no longer exist, to substantiallyequivalent , positions, _ without prejudice to theirseniority or other rights and privileges, discharging, ifnecessary, any employees hired since October 18,1974.We shall also order Respondent to make the laid-off, employees whole for any loss of earnings theymay have suffered because they were laid off bypayment to them of, an amount equal to what theynormally would have earned as wages from the datethey were laid off to the date of the offer to recallthem, less net earnings, in accordance with theformula set forth in F.W.Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:.CONCLUSIONS OF LAW1.Santee River Wool Combing Company, Inc., isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.TextileWorkers Union of America, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.All production and maintenance employeesemployed by the Employer at its Jamestown, SouthCarolina,plant,but excluding all office clericalemployees,professionalemployees,guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceMay 10, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about October 18, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, and by unilater-ally laying off employees without prior notificationto or consultation with the Union, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-6 In the eventthat this Order is enforced by a Judgment of a United131ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act. .7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Santee River Wool Combing Company, Inc., James-town, South Carolina, its officers, agents,successors,and assigns, shall:1.Cease and desist from:,(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment by unilaterally laying offemployees without prior notification to or consulta-tion with Textile Workers Union of America, AFL-CIO, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All production and maintenance employees em-ployed by the Employer at its Jamestown, SouthCarolina, plant, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or -coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages,hours, and other termsand conditions of employment, including the layingoff of employees, and, if an understanding is reached,embody such understanding in a signed agreement.(b)Recall the laid-off employees to their formerjobs or, if such jobs no longer exist, to substantiallyequivalentpositions,without prejudice to theirseniority or other rights and privileges, discharging, ifnecessary, any employees hired since October 18,1974.(c)Make the laid-off employees whole foranylossof earnings they may have suffered by reason of thelayoffs in the manner set forth in the "Remedy."(d) Post at its Jamestown, South Carolina, facilitycopies of the attached notice marked "Appendix." 6Copies of said notice, on forms provided by theStates Court of Appeals,the words in the notice reading "Postedby Order(Continued) 132DECISIONSOF NATIONALRegional Director for Region : l 1, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon,, receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices; to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 11, inwriting, within 20 days from the-date of this Order,what steps have been taken to comply herewith.of the NationalLabor Relations Board' shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY, ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency,of the United States GovernmentWE WILL ' NoT' refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment by unilater-ally laying off, employees without prior notifica-tion to and consultation with Textile WorkersUnion of America, AFL-CIO, as the exclusiverepresentative of the, employees in the bargainingunit described below.WE WILL NOT in" any like or related mannerinterfere with, restrain, or coerce our employeesLABOR RELATIONS BOARDin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in, the bargaining unitdescribed below, with respect to rates of pay,wages, hours, other terms and conditions ofemployment, including the laying off of employ-ees, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance- employees em-ployed by the Employer" at its Jamestown, SouthCarolina, plant, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.WE WILL recall to their former jobs theemployeeswho were laid off without priornotification to or consultation with the Union or,if such jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights, and privileges, discharg-ing, if necessary, any employees hired sinceOctober 18, 1974.WE WILL make whole the employees who werelaid off without prior notification to or consulta-tion with the Union.SANTEE RIVER WOOLCOMBING COMPANY, INC.